PER CURIAM.
Harold T. Dukes, Jr., appeals his convictions and sentences for false imprison*882ment, sex trafficking, unlawfully obtaining labor or services, and forcing, compelling, or coercing another to become a prostitute. Under the facts of this ease, we agree that his convictions for both sex trafficking, a violation of section 796.045, Florida Statutes (2010),1 and forcing, compelling or coercing another to become a prostitute, a violation of section 796.04(1), Florida Statutes (2010), violated double jeopardy. Dukes’s conviction of the lesser crime of forcing, compelling, or coercing another to become a prostitute must be vacated.
In all other respects, we affirm Dukes’s convictions and sentences.
AFFIRMED in part; VACATED in part.
ORFINGER, BERGER and WALLIS, JJ., concur.

. Section 796.045, Florida Statutes (2010), was repealed, effective July 1, 2012. See Ch.2012-97, § 8, at 9, Laws of Fla.